Citation Nr: 0825059	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  98-09 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for a lobectomy of the right lower lung due to 
granuloma.

2.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease for the lumbosacral 
spine at L5-S1.

3.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease of the thoracic spine


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1959 to October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  Subsequently, the veteran's 
claims file has come under the jurisdiction of the RO in 
Atlanta, Georgia.  

In September 1998, the appellant testified at a personal 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  The appellant has indicated that he does not 
want another hearing with a current Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

The case was previously before the Board in March 1999 and 
most recently in October 2003, when it was remanded for 
examination of the veteran, medical opinions, and 
adjudication of the claims for increased ratings for spine 
disabilities under new rating criteria.   

In July 2006 the Board rendered a decision on the veteran's 
claims.  In February 2008 the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision with 
respect to the issues indicated above and remanded the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In February 2008, the Court ordered VA to conduct additional 
VA examinations of the veteran to ascertain his current level 
of disability.  

The Board notes that the regulations used to evaluate 
disabilities of the spine have been amended twice during the 
pendency of the veteran's appeal. The first change occurred 
in August 2002, effective as of September 23, 2002.  The 
change related to evaluating disabilities involving 
intervertebral disc syndrome (IVDS) under Diagnostic Code 
5293.  The rating criteria pertaining to disabilities of the 
spine were amended again in August 2003, effective as of 
September 23, 2003. 68 Fed. Reg. 51,454 (codified at 38 
C.F.R. § 4.71a (2007), Diagnostic Codes 5235-5243 and 
accompanying notes).  This change amended all of the 
diagnostic codes used to evaluate disabilities of the spine.  
New rating criteria were also implemented.

The second change in the rating criteria occurred subsequent 
to the Board decision issued in September 2003.  However, on 
remand the amended regulations must be considered in 
evaluating the veteran's claim for an increased evaluation.  
In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim. See VAOPGCPREC 7-2003.

The Board notes that the older rating criteria permitted 
separate ratings for neurologic effects of spinal disease, if 
intervertebral disc syndrome caused functional lower 
extremity disability wholly distinct from the orthopedic 
effects. See 38 C.F.R. § 4.14 (2007); Bierman v. Brown, 6 
Vet. App. 125, 131-132 (1994). The concept of a separate 
evaluation for neurologic manifestations, if present, is for 
consideration prior to the change in regulations of September 
2002.  The RO must consider whether the veteran is entitled 
to a separate disability evaluation for a neurological 
impairment related to his DDD of the lumbar spine prior to 
the change in regulations in September 2002.

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Court has recently held that in determining the present level 
of a disability for any increased evaluation claim, VA must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary. Id.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  Associate with the file all VA 
medical records pertaining to the 
veteran that are dated from June 19, 
2007, to the present.  Also attempt to 
obtain any other evidence that is 
identified as relevant by the veteran 
during the course of the remand, 
provided that any required 
authorization form(s) are completed.

2.  The veteran should be accorded the 
appropriate VA examination for lung 
disabilities to obtain the medical 
evidence necessary to rate his service-
connected residuals of a lobectomy of the 
right lower lung.  The report of 
examination should include a detailed 
account of all manifestations of 
respiratory disability.  All necessary 
tests should be conducted, including 
pulmonary function tests, and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner is specifically 
requested to indicate, if there is 
evidence of cor pulmonale; right 
ventricular hypertrophy; pulmonary 
hypertension; episodes of acute 
respiratory failure; or that he requires 
outpatient oxygen therapy.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  The veteran should be accorded a spine 
examination.  The report of examination 
should include a detailed account of all 
manifestations of degenerative disc 
disease of the thoracic and lumbosacral 
spine found to be present.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to indicate, the 
range of motion of the veteran's spine.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.  

4. The veteran should be accorded a 
neurologic examination.  The report of 
examination should include a detailed 
account of all manifestations of 
radiculopathy and other neurologic 
symptoms of his degenerative disc disease 
of the thoracic and lumbosacral spine.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached.

5.  Following the above, readjudicate 
the appellant's claims for increased 
disability ratings.  In this respect 
consider the applicability of staged 
ratings pursuant to Hart v. Mansfield, 
21 Vet. App. 505 (2007) and consider 
the functional impairment pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If any benefit on appeal 
remains denied, a Supplemental 
Statement of the Case should be issued 
and the appellant and his attorney 
should be afforded an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

